Citation Nr: 1512177	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Veteran represented by:	T. Edmund Spinks, Esq.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1944 to March 1946.  He passed away in October 2007.  The appellant is the daughter of his surviving spouse, who passed away in July 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The RO in St. Petersburg, Florida has jurisdiction over the appeal.

The issue of entitlement to accrued benefits in relation to Veteran H.B.S. has been raised by the record on numerous occasions, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., Appellant's September 2009 VA Form 21-601; see also February 2013 VA Form 9 and attached argument.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The appellant has alleged no error of fact or law in the instant appeal.


CONCLUSION OF LAW

Absent any case or controversy for Board consideration, the appeal is dismissed.  
38 U.S.C. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Here, the appellant's entire presentation with regard to her claim for accrued benefits has been in relation to a different Veteran, H.B.S.  See the September 2009 claim; see also the February 2013 VA Form 9 and attached written brief argument.  Regrettably, despite her submissions and those from her attorney referencing H.B.S., the RO has only considered her claim in relation to the Veteran listed on this decision.  The Board again requests the RO to process the appellant's September 2009 claim of entitlement to accrued benefits in relation to Veteran H.B.S.

Absent any allegation of error of fact or law for the Board to consider, there remains no case or controversy as to whether the appellant is entitled to the benefit sought, and the appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


